Citation Nr: 0028492	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for a 
right knee disorder.  




REPRESENTATION

Appellant represented by:	AMVETS







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active duty for training from August 25, 1962 
to February 21, 1963.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO.   



FINDINGS OF FACT

1.  New evidence has been presented since the RO's March 1965 
decision which bears directly and substantially on the 
veteran's claim of service connection for a right knee 
disorder and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

2.  The claim for service connection for a right knee 
disability is plausible and capable of substantiation.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
March 1963 decision to reopen the claim of service connection 
for a right knee disorder.  38 U.S.C.A. §§ 5108, 7105, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 (1999).  

2.  The claim of service connection for a right knee disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active duty for training from August 1962 to 
February 1963.  Following his discharge from service, the RO 
issued a March 1963 rating decision denying his claim of 
service connection for a right knee disorder on the basis 
that the evidence showed only a right knee scar due to an 
arthrotomy performed in 1957 prior to service.  

The veteran was provided notice of his procedural and 
appellate rights; however he did not perfect his appeal.  The 
RO's March 1965 decision denying service connection for a 
right knee disability is final.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.104 (1999).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The last disallowance 
of record is considered to be the last decision that finally 
denied the claim, whether it was denied on a new and material 
basis or on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).  In this case, the last final decision of record was 
the March 1963 RO decision.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the RO's 
March 1965 rating  decision consists of copies of service 
medical records and VA outpatient treatment reports and a 
report referable to a June 1995 VA examination.  

In support of his claim of service connection, the veteran 
points to the June 1995 VA examination report on the right 
knee.  The examiner noted that the veteran was status post 
non-service connected athletic injury with total meniscectomy 
performed opened in 1957.  The examiner further indicated 
that the natural history of that type of injury and 
subsequent surgery was for progressive degenerative change 
which the veteran was clearly exhibiting.  The examiner 
therefore concluded that it was a preexisting condition.  

However, the examiner did comment that the veteran's shifting 
of weight to the right side or inability to shift to the left 
on the basis of his service-connected left knee injury might 
have contributed somewhat to his right knee problem, but 
stated that clearly the die was cast with regard to his 
degenerative outcome in 1957 when he had undergone the total 
meniscectomy.  The examiner concluded that the veteran had a 
preexisting condition that might have been somewhat affected 
by his service-connected left knee disability.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  This evidence is not only new, but is 
also material because it directly conflicts with the reasons 
for the denial of the veteran's claim in March 1963.  Thus, 
this evidence is relevant and probative to the issue at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1999).  

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  Service connection may also be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(1999).  

In addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  

As noted hereinabove, the June 1995 VA examination report 
indicates that the nature of the veteran's right knee 
disability was such that progressive degenerative change 
might occur.  The examiner indicated that the veteran's right 
knee disability pre-existed service, but that his shifting of 
weight to the right side due to the service-connected left 
knee disability might have contributed to his right knee 
disability somewhat.  The examiner concluded that the veteran 
had a preexisting condition which might have been somewhat 
affected by his service-connected left knee disability.  

In light of the aforementioned evidence, the Board finds that 
the veteran's claim is well grounded in that is plausible 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996).  

Since the claim is well grounded, appropriate action must be 
taken to fully assist the veteran in development of his 
claim.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a right knee disorder and the 
claim is well grounded, the appeal to this extent is allowed 
subject to further action as discussed hereinbelow.  



REMAND

As noted, under Elkins, the third step requires a 
determination of whether service connection is warranted on 
the merits.  In addition since the claim is well grounded, 
the Secretary may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In view of the above determination, the RO, consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to consider the claim 
on the merits.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file copies of all clinical records of 
the veteran's treatment for a right knee 
disorder, not already of record.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed right knee 
disorder.   All indicated testing should 
be done in this regard.  The claims 
folder should be made available to the 
examiner for review.  Based on his/her 
review of the case, the examiner should 
offer an opinion as to whether the 
veteran has current right knee disability 
that was either caused or aggravated by 
his service-connected left knee 
disability.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
This should include consideration of 
Elkins to determine if service connection 
is warranted based on the merits of the 
claim.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



